Exhibit 10.8
Endwave Corporation
Restricted Stock Unit Grant Notice
(2007 Equity Incentive Plan)
Endwave Corporation (the “Company”), pursuant to its 2007 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock set forth below (the “Award”).
The Award is subject to all of the terms and conditions as set forth herein and
in the Plan and the Restricted Stock Unit Agreement, both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Restricted Stock Unit Agreement. In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan shall control.

         
Participant:
       
 
       
Date of Grant:
       
 
       
Vesting Commencement Date:
       
 
       
Number of Shares Subject to Award:
       
 
       
Consideration:
  Participant’s services    

     
Vesting Schedule:
  50% of the shares subject to the Award shall vest on each of the first two
anniversaries of the Date of Grant of the Award. Notwithstanding the foregoing,
vesting shall terminate upon Participant’s termination of Continuous Service.
 
   
Issuance Schedule:
  The shares shall be issued in accordance with the issuance schedule set forth
in Section 6 of the Restricted Stock Unit Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

                  Endwave Corporation   Participant:
 
               
By:
                              Signature   Signature
 
               
 
  Title:       Date:    
 
               
 
               
 
  Date:            
 
               

Attachments:   Restricted Stock Unit Agreement, 2007 Equity Incentive Plan

1



--------------------------------------------------------------------------------



 



Endwave Corporation
2007 Equity Incentive Plan
Restricted Stock Unit Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement and in consideration of your services,
Endwave Corporation (the “Company”) has awarded you a Restricted Stock Unit
Award (the “Award”) under its 2007 Equity Incentive Plan (the “Plan”). This
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Restricted Stock Unit Award Agreement shall be
deemed to be agreed to by the Company and you upon the signing by you of the
Restricted Stock Unit Grant Notice to which it is attached. Defined terms not
explicitly defined in this Restricted Stock Unit Agreement shall have the same
meanings given to them in the Plan. In the event of any conflict between the
terms in this Restricted Stock Unit Agreement and the Plan, the terms of the
Plan shall control. The details of your Award, in addition to those set forth in
the Grant Notice and the Plan, are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of shares of Common Stock subject to the Award. This Award was
granted in consideration of your services to the Company. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock. The par value of the shares subject to the Award shall
be paid by your past services to the Company.
     2. Vesting.
          (a) In General. Subject to the limitations contained herein, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the shares
credited to the Account that were not vested as of the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in or to such underlying shares of Common Stock.
     3. Number of Shares.
          (a) The number of shares subject to your Award may be adjusted from
time to time for Capitalization Adjustments, as provided in the Plan.
          (b) Any shares or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.

1.



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.
     4. Securities Law Compliance. You may not be issued any shares under your
Award unless either (i) the shares are registered under the Securities Act or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     5. Limitations on Transfer. Your Award is not transferable, except by will
or by the laws of descent and distribution. In addition to any other limitation
on transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
     6. Date of Issuance.
          (a) The Company will deliver to you a number of shares of the
Company’s Common Stock equal to the number of vested shares subject to your
Award, including any additional shares received pursuant to Section 3 above that
relate to those vested shares on the applicable vesting date(s). However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.
          (b) Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your Award are scheduled to be delivered
on a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s common stock on the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered on the first business
day of the next occurring open “window period” applicable to you pursuant to
such policy (regardless of whether you are still providing Continuous Service at
such time) or the next business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open market, but in no event later
than the fifteenth (15th) day of the third calendar month of the calendar year
following the calendar year in which the Original Distribution Date occurs.

2.



--------------------------------------------------------------------------------



 



The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
     7. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
     8. Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.
     9. Award not a Service Contract.
          (a) Your Continuous Service with the Company or an Affiliate is not
for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Restricted Stock Unit Agreement (including, but not
limited to, the vesting of your Award pursuant to the schedule set forth in
Section 2 herein or the issuance of the shares subject to your Award), the Plan
or any covenant of good faith and fair dealing that may be found implicit in
this Restricted Stock Unit Agreement or the Plan shall: (i) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Restricted Stock Unit
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.
          (b) By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to the schedule set forth in Section 2
is earned only by continuing as an employee, director or consultant at the will
of the Company (not through the act of being hired, being granted this Award or
any other award or benefit) and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). You further acknowledge and agree that such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Restricted Stock Unit Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Restricted Stock Unit Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or the Company’s right
to terminate your Continuous Service at any time, with or without cause and with
or without notice.

3.



--------------------------------------------------------------------------------



 



     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of the shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). Additionally, the Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company; (ii) causing you to tender a cash payment; or (iii) withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
you in connection with the Award with a Fair Market Value (measured as of the
date shares of Common Stock are issued to pursuant to Section 6) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     12. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

4.



--------------------------------------------------------------------------------



 



     13. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
     16. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid

5.



--------------------------------------------------------------------------------



 



shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
     17. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
     18. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     19. Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

6.